Citation Nr: 0936811	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-16 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.	Entitlement to service connection for a right ankle 
sprain.

2.	Entitlement to service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran had active service from September 1981 to August 
1985, and from November 1988 to February 1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision in which 
the RO denied service connection for degenerative disc 
disease of the lumbar spine, right ankle sprain and bilateral 
carpal tunnel syndrome. The veteran filed a notice of 
disagreement (NOD) in August 2004, and the RO issued a 
statement of the case (SOC) in March 2005. The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 2005.

In response to the veteran's request for a hearing before a 
Veterans Law Judge at the RO, a January 2008 letter informed 
him and his representative that the hearing was scheduled in 
March 2008. The record reflects that the veteran failed to 
report for his scheduled hearing, and that he has not 
requested rescheduling of the hearing.

In May 2008, the Board remanded the matter on appeal to the 
RO, via the Appeals Management Center (AMC), in Washington, 
DC, for additional notice and development.  After 
accomplishing additional development, in April 2009, the AMC 
issued a SSOC reflecting the continued denial of the claim on 
appeal, and returned this matter to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.  

2.	Carpal tunnel syndrome was not shown in service or for 
many years thereafter, and there is no competent evidence of 
a nexus between the carpal tunnel syndrome diagnosed post 
service and the veteran's military service.  

3.	Although the Veteran was seen for a right ankle sprain 
during service, no chronic right ankle disability was shown 
until many years after service, and there is no competent 
evidence or opinion that there exists a medical nexus between 
current right ankle disability and the Veteran's active 
military service.  


CONCLUSIONS OF LAW

1.	The criteria for service connection for carpal tunnel 
syndrome are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

2.	The criteria for service connection for a right ankle 
sprain are not met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (here, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003). However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an April 2004 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating for his left eye condition.  Post rating, a 
June 2008 letter provided notice to the Veteran regarding 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  These letters also specifically informed the 
Veteran to submit any evidence in his possession pertinent to 
the claims on appeal (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The June 2008 
VCAA letter also generally provided the Veteran with 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the above-described 
notices, and opportunity for the Veteran to respond, the 
April 2009 SSOC reflects readjudication of the claim.  Hence, 
the Veteran is not shown to be prejudiced by the timing of 
any of the notices.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service treatment records and post-service VA and private 
outpatient treatment records, as well as medical records 
utilized by the Social Security Administration in a benefits 
determination.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran and by his representative, on his behalf.  As 
explained in more detail below, the Board finds that no 
further RO action to develop the record in connection with 
any of these claims is required.  

It is noted that the Veteran was scheduled for a VA 
examination in October 2008, but failed to report for that 
examination.  The Board emphasizes, that, in order for VA to 
process claims, individuals applying for VA benefits have a 
responsibility to cooperate with the agency in the gathering 
of the evidence necessary to establish allowance of benefits.  
See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  VA's 
duty to assist is not always a one-way street; if a claimant 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Given the veteran's lack of 
cooperation in VA's attempt to schedule an examination, the 
Board finds that no further action in this regard is 
warranted and the case must, therefore, be decided on the 
evidence of record.  38 C.F.R. § 3.655 (2008).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

II.  Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of the Veteran's service treatment records shows no 
complaint or manifestation of carpal tunnel syndrome.  This 
disability was first demonstrated after service in records of 
private treatment dated in February 2003.  At that time, 
electrodiagnostic testing was consistent with mild bilateral 
carpal tunnel syndrome.  Service treatment records do 
document a right ankle sprain in December 1984, but no 
further complaints of a right ankle disability during the 
Veteran's first period of service and no complaints or 
manifestations of a right ankle disability during the 
Veteran's second period of service.  Private treatment 
records, dated in October 2004, include a reference to the 
veteran having injured his right ankle while in the military 
and noted that he had recently "reaggravated" the right 
ankle disability.  X-ray studies conducted at that time, show 
no evidence of a fracture, dislocation, bony abnormality or 
soft tissue swelling of the right ankle.  VA treatment 
records, dated from August 2004 to March 2005, show that the 
veteran wore a right ankle brace.  In October 2004 he stated 
that his right ankle disorder was the result of playing 
basketball.  

In a May 2005 statement, the Veteran's private osteopath 
indicated that the Veteran's current medical conditions 
included chronic right ankle pain and bilateral carpal tunnel 
syndrome.  An opinion was rendered that the Veteran's ankle 
pain was just as likely as not a direct result of an injury 
he suffered while in service.  This was based upon the 
Veteran's history of having received multiple treatment plans 
as well as medication regimen and a full course of physical 
therapy with little relief.  In reference to the carpal 
tunnel syndrome, an opinion was rendered that this was as 
likely as not the direct result of the Veteran's active duty 
service while serving as an aviation supply clerk that 
required him to constantly type reports and other documents 
on a daily basis.  

Regarding the claim for service connection for a right ankle 
sprain, the Board acknowledges the May 2005 statement that 
recounts the Veteran's description of having undergone 
multiple treatments for right ankle pain since the injury 
documented during service in December 1984.  However, this 
statement appears to be little more than a recitation of the 
Veteran's assertions, and is in fact attributed to the 
Veteran by the writer.  Moreover, the letter contains no 
discussion of service records that would indicate a review of 
such evidence, nor does it discuss the absence of symptoms 
for 20 years after service, including the Veteran's entire 
second period of active duty.  In fact, the letter provides 
no factual basis to support the opinion.  As such, the Board 
does not consider this statement to be a competent opinion 
for the purpose of establishing service connection.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (a transcription of 
a lay history is not transformed into competent evidence 
merely because the transcriber happens to be a medical 
professional); see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  Moreover, the record includes references to 
injuries in 2004 that have no relation to service.  The 
absence of clinical treatment records for approximately 20 
years after the in-service injury, with no further evidence 
of disability during 5 remaining years of active duty is 
probative evidence against continuity of symptoms since 
service.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  

Similarly, regarding the claim for service connection for 
carpal tunnel syndrome, it is noted that there is no 
competent medical evidence supporting the Veteran's assertion 
that his disorder was caused by service.  The May 2005 
medical opinion is, once again, based upon the medical 
history as given by the Veteran and is interpreted by the 
Board as mere recitation of the Veteran's statements and not 
a medical finding.  As such, it is not considered to be a 
competent opinion for the purpose of establishing service 
connection.  Id.  

As a final note, the Board points out that the October 2008 
VA examination arranged pursuant to the Board's remand may 
have yielded medical findings to support the claims for 
service connection; however, the Veteran did not report to 
the scheduled examination, nor did he later indicate a 
willingness to report to such an examination.  The Board 
emphasizes that the duty to assist is not a one-way street.  
See, e.g., Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In addition to the medical evidence, the Board has considered 
the Veteran's written statements, as well as those offered by 
his representative on his behalf.  However, none of these 
assertions provide a basis for allowance of the claim.  The 
Veteran is competent to provide lay evidence of his symptoms.  
As indicated above however, these claims turn on the 
questions of current disability and/or medical relationship 
between current disability and service-matters within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As laymen without the 
appropriate medical training and expertise, neither the 
Veteran nor his representative is competent to render a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge).  Hence, the 
lay assertions in this regard have no probative value.

Under these circumstances, the Board must conclude that the 
claims for service connection for a right ankle sprain and 
carpal tunnel syndrome must be denied.  In reaching the 
conclusion to deny each claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for a right ankle sprain is denied.  

Service connection for carpal tunnel syndrome is denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


